PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/291,875
Filing Date: 12 Oct 2016
Appellant(s): GUPTA et al.



__________________
Edward J. Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. 	The rejection of claims 8-12, 14-17, 19-25, and 27-30 under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter should be reversed.
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

1. 	Step 2A - The claims are not directed to an abstract idea.
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

i. 	Step 2A Prong One - The claims do not recite a judicial exception.
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

First, Appellant argues that the claims do not recite a mathematical concept. This argument is moot as the claims were not rejected as directed to a mathematical concept.

Second, Appellant argues that the claims do not recite a certain method of organizing human activity. This is unpersuasive on its face. The claims recite how to organize the employees of a company to achieve a diversity goal for that 
Appellant further argues that the recitation of the additional elements of the computer embodiment used to execute the abstract idea thus do not recite a method of organizing human activity. These additional elements are recognized in the rejection as being distinct from the identified abstract idea that the claims are directed towards. Thus, the recitation of the additional elements has no bearing on the classification of the claims as being a method of organizing human activity.
Thus, the claims recite the abstract idea of organizing a group of humans (a company) to meet certain staffing goals.

Third, Appellant argues that the claims do not recite a mental process. Appellant argues that claim elements such as “receive... user selections for filtering the employment information”, “receive... user input identifying”, “process... a subset of the employment information”, “generate a set of projections”, “provide... the set of projections”. These elements are all within the capacity of a human, mentally or with pen and paper, as shown by the following hypothetical conversation between a CEO and COO of a company:


COO:	“Hiring enough women?” (Reads on “receive... user input identifying” as it shows the “system” receiving the user input.)

COO: THINKS “We have six women in a company of 15, so that’s currently only 40%.” (Reads on “process... a subset of the employment information” as it processes the current employment data with respect to current demographics.)

COO: THINKS “However, we have offers out to three women and we expect them all to accept before the end of the fiscal year, so we’ll meet our goal for the fiscal year of 50%.” (Reads on “generate a set of projections” as it projects future hiring and assesses it against projected staffing numbers.)

COO: “Yes, we expect to meet our hiring goal for women by the end of the fiscal year.” (Reads on “provide... the set of projections” as it gives the user the projected outcome.)

CEO:	“Good. Thanks!” (Doesn’t read on an element; it’s just good to be polite.)

This exemplar conversation shows how the elements of the claims which are an abstract idea are well within the capacity of a human by completing simple mathematics mentally.
 Additionally, Appellant again conflates the identified abstract idea with the additional elements identified in the rejection. These additional elements are recognized in the 
Appellant acknowledges that MPEP § 2106.04(a)(2), subsection III.C, states that “[a] claim that requires a computer may still recite a mental process”. Appellant is incorrect in arguing that this does not apply to the instant claims. The use of an API to post a job opportunity does not require the action of a computer alone, the claim merely recites the use of a computer. A human can post the opening to a website, as well as to a bulletin board, or to a newspaper. The distinction that the job opening is posted on a website rather than a bulletin board or in a newspaper does not change that it is well within the capacity of a human to perform such an action. 
Thus, Appellant’s argument should be found unpersuasive because the claims recite the abstract idea of determining how to change staffing at various levels to meet diversity goals.

ii. 	Step 2A Prong Two - The Claims Integrate the Alleged Judicial Exception into a Practical Application.
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract 

a. 	Step 2A Prong Two - The claims reflect improvements in the functioning of a computer, or an improvement to any other technology or technical field.
Appellant argues “that representative claim 8, as a whole, integrates a ‘practical application’ at least because the additional elements of claim 8 reflect an improvement in the functioning of a computer, or an improvement to any other technology or technical field.” This argument should be found unpersuasive on its face, as the additional elements of claim 8 recite the mere use of a computer.
Appellant argues that there the claims provide a technological solution to a technological problem because the claimed techniques improve the functioning and efficiency of the general purpose computer. This argument is unpersuasive because the invention as a whole is not directed to a technological problem, but a business problem (achieving a diversity goal), which has been expressed by use of a general purpose computer.
overall operation of the general purpose computer, but improve only the implementation of the claimed algorithm.  
Applicant argues that the instant claims are integrated into a practical application. The Examiner disagrees. The instant claims do not integrate the identified abstract idea into a practical application because the claimed techniques are not of a nature to prevent one having ordinary skill in the art from practically conducting the computation themselves. The instant claims are instead a business problem that is only tangentially related to a technological problem (computing). 
More specifically, Appellant’s substitute abstract (filed September 25, 2019) recites the following:
A device may receive information identifying an employment diversity goal for a company and parse the information using natural language processing. The device may determine, based on parsing the information, that the employment diversity goal applies to a particular subset of employees at the company. The device may obtain employment information regarding the particular subset of employees at the company. The device may select a strategy from a set of strategies associated with achieving the employment diversity goal based on the hiring rate, the promotion rate, and the attrition rate, track a progress of an implementation of the strategy, and identify, based on the progress of the implementation of the strategy, one or more stakeholders of the strategy. The device may automatically generate, based on the progress of the implementation of the strategy, an action item or 

A review of this abstract shows that the invention as a whole is not directed towards any improvement in the functioning of a computer. While Appellant argues the inclusion of language concerning the operation of the computer in their specification, from a review of what the Appellant views as the invention, it is clear that this disclosure made solely in an attempt to address patent eligibility concerns and not as a principal aspect of the invention itself. Thus, Appellant’s argument that the instant claims integrate a practical application because they improve the function of a computer should be found unpersuasive.

b. 	Step 2A Prong Two - The claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Appellant further argues that the additional elements of the instant claims do more than generally linking the use of the alleged judicial exception to a particular technological environment. This argument should be found unpersuasive because it is a simple repetition of the argument that the use of the require the action of a computer alone, the claim merely recites the use of a computer. A human can post the opening to a website, as well as to a bulletin board, or to a newspaper. The distinction that the job opening is posted on a website rather than a bulletin board or in a newspaper does not change that it is well within the capacity of a human to perform such an action and that the recitation of the computer is only of secondary (if that) importance to the claim as a whole.  

Appellant further argues concerning the narrowness of scope of the claims renders them patent eligible because of lack of preemption. This argument is erroneous, as shown by the CAFC in buySAFE v Google, in which they held that:
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (page 5)  



“At best, that narrowing is an ‘attempt[] to limit the use’ of the abstract guarantee idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.”

As such, a narrow abstract idea is still an abstract idea and patent ineligible.
For these reasons, the instant claims do not integrate a practical application and the rejection under 35 USC 101 should be maintained.

2. 	Step 2B - The claims recite additional elements that amount to "significantly more" than the judicial exception.
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.

Alice decision, the implementation of an abstract idea on a general purpose computer in a routine and conventional manner (as shown by Applicant’s specification paragraphs 23-35 and figures 2-3). This implementation is in order to take advantage of the known advantages of such an embodiment (such as increased speed and accuracy of computation) and thus does not constitute "significantly more" than the abstract idea itself, as:
"Thus, 'Flook stands for the proposition that the prohibition against patenting abstract ideas cannot be circumvented by attempting to limit the use of [the idea] to a particular technological environment.' Bilski, 561 U. S., at 610-611 (internal quotation marks omitted)."
Alice, 134 S. Ct. 2347 (2014), at 12

Appellant further argues that the cited portions of their own disclosure “merely describe exemplary environment the disclosed invention may be implemented in. No other evidence is presented that the claims recite features that are well-understood, routine, and conventional in the field.” This argument is unpersuasive because it ignores the very specific evidence given by the Appellants themselves that the additional 
For these reasons the rejection under 35 USC 101 should be maintained.

B. 	The rejection of claims 8-12, 14-17, 19-25, and 27-30 under 35 U.S.C. § 103 as allegedly being unpatentable over HUBBARD ("Affirmative Action: The Law and Politics of Equality”, The University of Nebraska - Lincoln, ProQuest Dissertations Publishing, 1978), OAMAR (US Publication #2015/0269244 Al), and KEMP (US Patent #8,311,863 B1) should be reversed.
Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection."). The Examiner maintains that the rejection under 35 U.S.C. § 103 meets all the requirements of a prima facie case and that rejection should be maintained.

1. 	HUBBARD, QAMAR, and KEMP, whether taken alone or in any reasonable combination, do not disclose or suggest, various features of claim 8.
First, Appellant argues that Qamar does not teach 1) “automatically generate, based on the implementation of the employment diversity plan and by utilizing an application programming interface (API)” or 2) “a post regarding a job opportunity” as recited by claim 8. Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).
As shown above, the claim element at issue here is best broken into two parts, 1) the software embodiment used to achieve 2) the abstract idea of posting a job opening. 
With respect to the software embodiment, Appellant ignores that the rejection cites to paragraph 85 of Qamar to teach application interfaces. Qamar teaches:
[0085] We now describe embodiments of a system and the computer system, and their use. FIG. 7 presents a block diagram illustrating a system 700 that can be used, at least in part, to perform operations in method 100 (FIGS. 1 and 2). In this system, during the analysis technique a user of electronic device 210 may use a software product, such as a software application that is resident on and that executes on electronic device 210. (Alternatively, the user may interact with a web page that is provided by computer 212 via network 710, and which is rendered by a web browser on electronic device 210. For example, at least a portion of the software application may be an application tool that is embedded in the web page, and which executes in a virtual environment of the web browser. Thus, the application tool may be provided to electronic device 210 via a client-server architecture.) This software application may be a standalone application or a portion of another application that is resident on and which executes on electronic device 210 (such as a software application that is provided by computer 212 or that is installed and which executes on electronic device 210). In an exemplary embodiment, the software product may include human-resources software, which is used by a manager or a representative of human resources.


With respect to posting a job opening, Qamar is directed towards employee management by promoting retention. Thus, one having ordinary skill in the art at the time of the application understands that Qamar does not consider employee management to include hiring new employees. Rather, the teaching of Qamar is intended to hit a retention goal by offering an employee who might leave a different job within the company. One having ordinary skill in the art at the time of the application understands from this teaching that offering an employee who is at risk of leaving the company a new job within the company is the equivalent of posting a new job opening in order to hire a new employee from outside. This is because, while retention focuses on keeping ones employees to hit goals (including diversity goals), hiring from outside requires recruiting from outside. Thus, the new job created for the existing employee is the functional equivalent of a job posting for hiring a new employee as recited in claim 8.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).
Additionally, Appellant’s argument here is suited to a design patent, not a utility patent. The layout of the interface is not specified in the claims, only the information transmitted via that interface. The cited portion of Qamar (figures 3-6, 12, ad 17) are relied upon only to teach differing interfaces and not the content of those interfaces. 
The content of the claimed interfaces is taught by Hubbard. The cited portion of Hubbard is reproduced here:
The first use of the term affirmative action is found in Executive Order 19025 issued March 6, 1961, by President John F. Kennedy. As section 301 provided in regard to the obligations of government contractors:
The contractor will take affirmative action to ensure that applicants are employed, and that employees are treated during 26

According to Nathan Levine the first definition of affirmative action can be found in an Order of the Department of Labor, Revised Order #4 (1967):
An affirmative action program is a set of specific and result-oriented procedures to which a contractor commits himself to apply every good faith effort. The objective of these procedures plus such efforts is equal employment opportunity... An acceptable affirmative action program must include an analysis of areas within which the contractor is deficient in the utilization of minority groups and women, and further, goals and timetables to which the contractor's good faith efforts must be directed to correct the deficiencies and thus to increase materially the utilization of minorities and women, at all levels and in all segments of his work force.27 
Page 15
And:
The difference he tells us is that "A goal also serves as an objective to be reached, but unlike quotas, a goal should not become carved in stone.”34
Marylin Bender in the New York Times, November 10, 1974, said of Pottinger’s statement, "...many employers and employees fail to see the difference between a goal and a quota. ‘It's a distinction without a difference,’ said Laurence L. Vickery, director of employment practices for General Motors.”35
Some people, however, state it a little more strongly. No matter what they choose to call it, numerical goals or quotas, they believe the result is 
But the bureaucrats retort, with a show of indignation, that affirmative action is really something very different from preferential hiring--that a "goal" plus a "timetable" does not add up to a "quota." Of all the lies to emanate from Washington in recent years, this is in some ways the most dispiriting--it is such a blatant lie, perceived by everyone involved to be a lie, in elementary logic a lie, on the record a lie.36
Page 20

From this teaching of Hubbard, one having ordinary skill in the art understands that achieving a diversity goal can include a goal end state of company diversity and a year for a company to achieve the diversity goal, tracking progress of meeting that goal, and giving updates concerning meeting that goal. This is because Hubbard teaches a first and second time of a company’s demographic composition and a directed goal for that composition and a timeframe to achieve that goal.

Third, Appellant argues that the data filtering of the present invention is not taught by the cited prior art. Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).
Appellant argues that the aggregation of Qamar is the opposite of the filtering of the instant application. This is directly in opposition to the teaching of Qamar. To aggregate data is to collect certain data meeting a requirement and rejection other data which does not meet that requirement. This is the functional equivalent of the instant applications “filtering” as, for example, only the data pertaining to employees of a certain organization are aggregated by Qamar.

Fourth, Appellant argues that the cited prior art does not teach the data analysis as recited in claim 8. Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).

The Appellant ignores that the teachings of Hubbard cited above in the rejection concerning employment status teaches the employment information required by the claim.

Fifth, Appellant argues that the cited prior art does not recite the use of a machine learning technique. Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).
In this instance, Appellant is only arguing that the individual references do not teach all of the claim element by solely concerning the use of a specific type of programing technique, namely machine learning techniques. As Kemp teaches a type of machine learning technique (natural language processing), the cited portions of the prior art teach all the portions of the claim element.

2. 	HUBBARD, QAMAR, and KEMP, whether taken alone or in any reasonable combination, do not disclose or suggest, “determining, for the employment diversity plan, a likelihood of achieving the employment diversity goal; and where applying the machine learning technique to select the strategy comprises: selecting the strategy based on the likelihood of achieving the employment diversity goal," as recited in claim 16.
Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).

	
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LELAND MARCUS/Primary Examiner
Art Unit 3623                                                                                                                                                                                                        

Conferees:
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.